Citation Nr: 1635654	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  06-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation for a right hip disorder under the provisions of 38 U.S.C.A. § 1151 due to VA treatment in August 2006. 

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from July 1958 to October 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2004 and June 2007 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In January 2011, September 2012, November 2013, and March 2016 the Board remanded these matters for additional development and medical inquiry.  The case is once again before the Board for appellate consideration of the issues on appeal.  Based on another review of the Veteran's record, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

Where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In that regard, in its November 2013 and March 2016 remands, the Board requested in pertinent part that the Veteran undergo a VA compensation examination for his service connection claim for a right hip disorder under 38 U.S.C.A. § 1151.  The Board requested that the Veteran be scheduled for a new VA orthopedic examination and that all indicated tests and studies be performed.  It appears the Veteran was scheduled for a VA examination in April 2016, but that examination was cancelled by the RO because it needed to be scheduled at a different location.  In June 2016 a VA medical opinion that addressed the Veteran's 38 U.S.C.A. § 1151 claim was added to the record.  The VA medical provider who provided the opinion did not conduct a physical examination of the Veteran as requested in the March 2016 Board remand directive.  A remand is necessary because the remand directives have not been followed.  See Stegall, 11 Vet. App. at 271 (holding that a remand by the Board confers on the claimant the right to compliance with remand orders).

In addition, the claim for a TDIU is remanded because it is inextricably intertwined with the 38 U.S.C.A. § 1151 claim.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the Veteran's record must be made available to the examiner for review, and the examination report should indicate such a review was accomplished.  

Following examination of the Veteran and review of the record, the examiner is requested to address the following:

a) Is it at least as likely as not (a 50 percent or greater probability) that the right hip disability the Veteran claims to have incurred from falling out of a VA hospital bed was the result of: (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers; or (b) an event not reasonably foreseeable in the course of VA treatment.  In particular, address the Veteran's contention that his fall from the bed was precipitated by a faulty bed rail.  

b) What is the cumulative effect of the Veteran's service-connected disorders (back, radicular, knees, feet, orbital, scar, and, if found service connected, right hip), in and of themselves and without regard to age, on the Veteran's ability to secure and follow a substantially gainful occupation?  Please address sedentary and non-sedentary employment.  

A complete rationale for all opinions must be provided, based on the examiner's clinical experience, medical expertise, and established medical principles.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




